department of the treasury internal_revenue_service washington d c date cc intl br number release date uilc internal_revenue_service national_office field_service_advice memorandum for from jeff dorfman chief cc intl br5 subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend us sub foreign parent fsc country a country b country b currency export_property z year year year issue for purposes of calculating the exempt_foreign_trade_income under sec_923 of a commission fsc should losses on the forward sale of foreign_currency be allocated to combined gross_income of the commission fsc and its related_supplier in determining combined taxable_income when the foreign_currency forwards were entered into for bona_fide hedging purposes conclusion the losses on the forward sale of foreign_currency should be allocated pursuant to sec_1 a -1t d iii and a -1t c iii d to combined gross_income facts us sub is a u s subsidiary of foreign parent a country a corporation us sub manufactures export_property z in the united_states and sells the export_property to country b purchasers through a commission fsc taxpayer the fsc does not take title to the export_property it exports rather the fsc is paid a commission for its services sales receipts for the exported property are denominated in country b currency us sub’s management is evaluated based on dollar denominated results therefore us sub hedges in order to minimize dollar denominated earnings volatility and to provide greater certainty in anticipating dollar denominated operating results us sub reduces the risk of foreign_currency fluctuation by selling country b currency forward in the amount of the net country b currency denominated cash_flow it anticipates receiving in the future depending on us sub’s view of the future levels of the country b currency dollar and the differential between country b and u s interest rates it may hedge its anticipated receivables as far into the future as four years the forward contracts in issue are not traded on or subject_to the rules of a board_of trade or commodity exchange there is no factual issue that the forward sale of the country b currency contracts is to hedge the anticipated receivables apparently us sub does not engage in foreign_currency forward transactions other than in order to hedge its anticipated receivables the years at issue are year 1-year us sub realized net foreign_currency losses on the forward contracts in all years with the possible exception of year us sub properly included the foreign_currency gains and deducted the losses on its federal tax_return pursuant to sec_988 and the gains and losses are characterized as u s source ordinary gain_or_loss the forward transactions are not part of a sec_988 hedging_transaction under sec_988 since the anticipated receivables are not executory contracts under sec_1_988-5 the fsc determined its foreign_trade_income using of the combined taxable_income of it and its related_supplier see sec_925 and b law and analysis the fsc’s exempt_foreign_trade_income ie of its foreign_trade_income is treated as foreign source non effectively_connected_income sec_921 and sec_291 the remainder of the fsc’s foreign_trade_income is treated as u s source effectively_connected_income sec_921 foreign_trade_income is defined as the gross_income of the fsc attributable to foreign_trading_gross_receipts ftgr the fsc determined its foreign_trade_income based on the combined taxable_income cti of it and its related_supplier us sub therefore the amount of cti determines the amount of the fsc’s exempt_foreign_trade_income and the amount of the commission paid and deducted by us sub reg sec_1 a -1t d iii generally defines cti for purposes of commission fscs as the amounts of gross_receipts that would have been characterized as ftgr had the fsc sold the export_property directly ie the receipts from the export_property sales less the total costs of the fsc and its related_supplier other than the commission paid to the fsc reg sec_1 a -1t c iii d states that the allocation and apportionment of the expenses deductions and losses to gross_income should be determined in a manner consistent with the rules of sec_1_861-8 a deduction must be allocated to the class_of_gross_income to which it is definitely related sec_1_861-8 a class_of_gross_income may consist of one or more items of gross_income enumerated in sec_61 sec_1_861-8 a deduction shall be considered definitely related to a class_of_gross_income and therefore allocable to such class if it is incurred as a result of or incident to an activity or in connection with property from which such class_of_gross_income is derived sec_1_861-8 where a deduction is incurred as a result of or incident to an activity or in connection with property which activity or property generates has generated or could reasonably have been expected to generate gross_income such deduction shall be considered definitely related to such gross_income as a class whether or not there is any item_of_gross_income in such class which is received or accrued during the taxable_year and whether or not the amount_of_deductions exceeds the amount of the gross_income in such class id based on sec_1_861-8 we believe the losses on the forward sale of the country b currency contracts should be included in the calculation of cti it is undisputed that the forward sale contracts were entered into in order to hedge us sub’s anticipated receipts from the sale of export_property and that the losses would not have been incurred but for us sub’s anticipated sales of export_property therefore the loss was incurred as a result of or incident to an activity which activity generates or could be reasonably expected to generate gross_receipts which would have been ftgr had they been realized by the fsc directly under sec_1_861-8 the losses should be allocated to these gross_receipts taxpayer asserts that sec_1_861-8 supports allocating the losses on the country b currency contracts to the gains on the contracts whether or not the fsc’s related_supplier actually realized any gain on the sale of the forward contracts reg sec_1 b states in part that a deduction shall be allocable to a class_of_gross_income if it is incurred in connection with property from which such class_of_gross_income is derived or if it is incurred in connection with property which could reasonably have been expected to generate such gross_income the only type of income which the forward sale of country b currency could in fact produce is foreign_currency gains therefore taxpayer argues that the losses should be allocated to the gains whether or not the related_supplier in fact realized any foreign_currency gains on the forward sale of country b currency in the years in issue nevertheless we believe the better view under sec_1_861-8 is to allocate the foreign_currency losses by reference to the activity incident to which the loss is incurred ie in reference to the sale of export_property and to allocate the losses to the income generated as a result of that activity rather than allocating the loss in reference to the property ie foreign_currency contracts first the regulations stress that deductions must be allocated to the class_of_gross_income based on the factual relationship of the deduction to the class sec_1_861-8 b taxpayer agrees that the foreign_currency contracts were entered into solely in order to hedge its anticipated receivables therefore we believe the foreign_currency losses are more closely related to the income earned on the export_property receivables rather than to gains on the disposition of the foreign_currency forward contracts in addition generally the tax law recognizes anticipatory hedges as valid hedging_transactions see eg sec_1_1221-2 consequently the tax law generally ties the tax treatment of the hedging_transaction to the treatment of the item being hedged see eg sec_1_446-4 taxpayer’s method_of_accounting must match the timing of the income deduction gain_or_loss from the hedging_transaction with the timing of the income deduction gain_or_loss from the items being hedged capital_asset does not include property which is part of a hedging_transaction in particular sec_1_1221-2 requires that gain_or_loss on the hedging_transaction should be characterized as ordinary_income in the same manner as gain_or_loss on the property being hedged rather than as capital_gains or a mixture of ordinary_income and capital_gains under sec_1256 sec_1_1221-2 we note that in the context of this case sec_988 characterizes the currency losses as ordinary losses sec_988 see also sec_1_1221-2 lastly in a somewhat similar situation the tax_court in trinova corporation v commissioner tcmemo_1997_100 held that foreign_currency_loss on the accrual of swap and interest payables should be allocated to the underlying swap or interest payment rather than to the class of income consisting of foreign_currency gains it should be noted that sec_1_861-8 does not apply in this situation sec_1_861-8 states that the deduction allowed for a loss on the sale exchange or other_disposition of a capital_asset or sec_1231 property should be allocated to the class_of_gross_income to which the asset ordinarily gives rise in the hands of the taxpayer however sec_1_861-8 does not apply since the foreign_currency sold was a hedging_transaction under sec_1_1221-2 therefore the foreign_currency is not a capital_asset taxpayer also asserts that the foreign_currency exchange gain_or_loss is a class of income under sec_61 separate and distinct from business income from the sale of the export_property which is a class of income described in sec_61 gross_income derived from business therefore taxpayer asserts that the exchange losses should be allocated to the sec_61 class_of_gross_income ie foreign_currency exchange gain rather than to the sec_61 class_of_gross_income taxpayer is correct that the foreign_currency exchange gain is described in sec_61 and that sec_1 a cross references the classes of gross_income listed in sec_61 the issue however is whether the foreign_currency losses in this situation are factually more closely related to the export_property receivables which the foreign_currency contracts hedged or the potential gains from the sale of those contracts for the reasons stated above we believe the foreign_currency losses are more closely related to the income from the export_property sales taxpayer also claims that sec_988 supports its position that the exchange loss or gain should be treated as separate from the underlying sales transaction and that the exchange loss should not offset ftgr we disagree sec_988 merely determines the source and character of the exchange loss as u s source ordinary_loss congress by enacting sec_988 as part of the tax_reform_act_of_1986 put to rest issues as to the source and character of gain_or_loss in foreign_currency particularly when the gain_or_loss occurs as part of a larger transaction eg upon repayment of a loan denominated in a foreign_currency staff of the joint_committee on taxation 100th cong 1st sess general explanation of the tax_reform_act_of_1986 pincite comm print see also 80_tc_551 aff’d 749_f2d_369 6th cir this issue must be decided based on the allocation rules of sec_1_861-8 sec_1 a - 1t c iii d the standard for determining this issue is the requirement that the class_of_gross_income to which the loss is allocated must be determined based on the factual relationship of the loss to the classes of gross_income allocating the losses from the forward sale of foreign_currency to cti will not lead to an unfair or inequitable result for the taxpayer since we believe that any currency gain on the hedging_transaction should be treated as ftgr sec_924 to the extent relevant defines ftgr as the fsc’s gross_receipts from the sale exchange or other_disposition of export_property sec_927 defines export_property as property-- a manufactured produced grown or extracted in the united_states by a person other than a fsc b held primarily for sale lease or rental in the ordinary course of trade_or_business by or to a fsc for direct use consumption or disposition outside the united_states and c not more than percent of the fair_market_value of which is attributable to articles imported into the united_states the forward contracts constitute hedging_transactions as defined in sec_1_1221-2 solely for fsc purposes the forward contracts should be treated in the same manner as the underlying export_property cf sec_1_446-4 sec_1_1221-2 in addition any gains that would arise from the forward contracts would not be excluded from fsc benefits as investment_income see sec_924 and sec_927 therefore for the reasons stated above we believe that currency gains from hedging by forward contracts would constitute ftgr if you have any further questions please call by jeff dorfman chief branch
